Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 1 of 20 PageID #: 471




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BUTTERMILK SKY OF TN LLC and                       §
BUTTERMILK SKY FRANCHISING,                        §
INC.,                                              §
      Plaintiffs,                                  §
                                                   §
v.                                                 §   Civil Action No. 4:20-CV-00327
                                                   §   Judge Mazzant
BAKE MOORE, LLC, ONE MOORE TIME,                   §
LLC, CLARK BAKERY FRISCO LLC,                      §
AGAPE PIES LLC, CRAIG MOORE,                       §
DONNIE ROBERTSON, LEAH CLARK,                      §
and RACHEL DYMOND,                                 §
      Defendants.                                  §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs BUTTERMILK SKY OF TN LLC and

BUTTERMILK SKY FRANCHISING, INC.’s (collectively, “Plaintiffs”) Motion for Preliminary

Injunction (Dkt. #4). Having considered the motion, the relevant pleadings, and the evidence

presented at the July 29 hearing, the Court finds that Plaintiffs’ motion should be denied.

                                        BACKGROUND

Factual Background

       In October of 2013, Scott and Meredith Layton formed Buttermilk Sky of TN LLC

(“BSTN”) and opened the first Buttermilk Sky Pie Shop (Dkt. #4). In opening the first Buttermilk

Sky Pie Shop, BSTN created the mark BUTTERMILK SKY PIE SHOP EST. 2013 (& design)®:
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 2 of 20 PageID #: 472



(Dkt #4). BSTN owns all right, title, and interest in and to the mark, including but not limited to

U.S. Registration No. 4,894,658 for use in International Class 35 for “Online retail bakery shops;

Retail bakery shops” (Dkt. #4). BSTN also created and owns all the right, title, and interest in and

to several unregistered marks:

       1. BUTTERMILK SKY PIE SHOP™
       2. BUTTERMILK SKY PIE SHOP (& design)™:




       3. BUTTERMILK SKY™
       4. I-40™
       5. SHARE PIE. SHARE LOVE.™

(Dkt. #4).   Together, BSTN’s registered and unregistered trademarks are the “Buttermilk

Trademarks.” The Buttermilk Sky Pie Shops have also developed a trade dress (“Buttermilk Trade

Dress”) that is used in Buttermilk Sky Pie Shops (Dkt. #4).

       Within a year of opening the first Buttermilk Sky Pie Shop, the Laytons formed Buttermilk

Sky Franchising, Inc. (“BSFI”) to manage the franchising of Buttermilk Sky Pie Shops (Dkt. #4).

BSTN has authorized BSFI to license the Buttermilk Trademarks and Buttermilk Trade Dress

(Dkt. #4). When BSFI authorizes the opening of a new shop, the shop owners become privy to

confidential information, copyrights, trade secrets, recipes, and proprietary information (Dkt. #4).

       In 2016, Craig Moore (“Moore”) reached out to Plaintiffs in hopes of opening Buttermilk

Sky Pie Shops in Frisco and Allen Texas (Dkt. #4; Dkt. #35). Eventually, discussions of opening

two new shops shifted to discussions of Moore joining BSFI’s executive team (Dkt. #4; Dkt. #35).

In 2017, after beginning preparations for opening his two Buttermilk Sky Pie Shops, Moore

officially joined BSFI as CEO, a member of the Board, and a preferred shareholder (Dkt. #4;

Dkt. #35).

                                                 2
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 3 of 20 PageID #: 473



       In order to open his two new shops in Texas, Moore formed Bake Moore, operator of the

Allen location, and One Moore Time, operator of the Frisco location (Dkt. #4; Dkt. #35). Neither

Moore nor the business entities formed by him signed a franchise or license agreement (Dkt. #4;

Dkt. #35). Instead, there was a spoken agreement between the parties. Plaintiffs claim in lieu of

signing any agreement, Moore was required to follow the rules that BSFI required all franchisees

to follow as part of an oral agreement (Dkt. #4; Dkt. #35). Moore contends that there was no

signed franchise or license agreement because Moore’s shops were to operate as “affiliate” stores,

similar to the way the original Buttermilk Sky Pie Shop operated (Dkt. #4; Dkt. #35).

       In the fall of 2017, Moore hired Donnie Robertson (“Robertson”) as Chief Marketing

Officer (“CMO”) for BSFI (Dkt. #4; Dkt. #35). In July of 2018, Moore sold all interest in Bake

Moore to Robertson (Dkt. #4; Dkt. #35). Neither Robertson nor the business entity owned by him

signed a franchise or license agreement to operate the Frisco location of Buttermilk Sky Pie Shop

(Dkt. #4; Dkt. #35).

       In 2019, the relationship between Plaintiffs and Moore and Robertson soured (Dkt. #4;

Dkt. #35). Moore and Robertson allege their relationship with Plaintiffs soured because the

Laytons misused company money (Dkt. #35); Plaintiffs allege the relationship soured because

Moore and Robertson violated franchise rules and employment agreements (Dkt. #4). Plaintiffs

subsequently ended Moore and Robertson’s employment with Buttermilk Sky (Dkt. #4; Dkt. #35).

       After Plaintiffs ended Moore and Robertson’s employment with Buttermilk Sky, BSFI sent

several letters to Moore’s attorney requesting: (1) a special meeting; and (2) that Moore and

Robertson cease and desist their use of the Buttermilk Trademarks and Buttermilk Trade Dress

(Dkt. #4; Dkt. #35). After several more months of Moore and Robertson both declining to sign a

franchising agreement, Plaintiffs revoked the license granted to Bake Moore and One Moore Time



                                                3
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 4 of 20 PageID #: 474



(Dkt. #4; Dkt. #35). Still, Moore and Robertson continued to operate as a Buttermilk Sky Pie

Shop—at least for a time (Dkt. #35). Plaintiffs filed this lawsuit after having allegedly revoked

Moore and Robertson’s licenses (Dkt. #4).

       Defendants contend that since Plaintiffs filed suit, Defendants sold the stores to Rachel

Dymond and Leah Clark. Further, Defendants allege both stores have rebranded and now operate

as different bakeries—Agape Pies and Batch Bakery—and so Defendants are no longer infringing

on any Buttermilk Trademarks or Buttermilk Trade Dress (Dkt. #35).

Procedural Background

       Plaintiffs filed this suit on April 17, 2020 (Dkt. #1). The same day, Plaintiffs filed their

Motion for Preliminary Injunction (Dkt. #4). On June 16, 2020, Defendants filed their response

(Dkt. #35). Plaintiffs filed a reply on June 22, 2020 (Dkt. #39).

       In Defendants’ response, Defendants requested a hearing on the matter (Dkt. #35). The

Court granted the request for a hearing on July 7, 2020, and the Court heard the parties’ arguments

regarding Plaintiffs’ Motion for Preliminary Injunction on July 29, 2020.

                                      LEGAL STANDARD

       A party seeking a preliminary injunction must establish the following elements: (1) a

substantial likelihood of success on the merits; (2) a substantial threat that plaintiffs will suffer

irreparable harm if the injunction is not granted; (3) that the threatened injury outweighs any

damage that the injunction might cause the defendant; and (4) that the injunction will not disserve

the public interest. Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008). “A preliminary

injunction is an extraordinary remedy and should only be granted if the plaintiffs have clearly

carried the burden of persuasion on all four requirements.” Id. Nevertheless, a movant “is not

required to prove its case in full at a preliminary injunction hearing.” Fed. Sav. & Loan Ins. Corp.



                                                 4
     Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 5 of 20 PageID #: 475



     v. Dixon, 835 F.2d 554, 558 (5th Cir. 1985) (quoting Univ. of Tex. v. Comenisch, 451 U.S. 390,

     395 (1981)). The decision whether to grant a preliminary injunction lies within the sound

     discretion of the district court. Weinberger v. Romero-Barcelo, 456 U.S. 305, 320 (1982).

                                                    ANALYSIS

I.       Plaintiffs Are Not Entitled to a Preliminary Injunction

            Plaintiffs argue that Defendants 1 have infringed on Buttermilk Trademarks and Buttermilk

     Trade Dress in violation of the Lanham Act and that Defendants have misappropriated Plaintiffs’

     trade secrets in violation of the Defend Trade Secrets Act and the Texas Uniform Trade Secrets

     Act. As such, Plaintiffs avow they are entitled to injunctive relief. The Court is unpersuaded.

            Plaintiffs failed to present evidence—both in their motion and during the July 29 hearing—

     that would allow the Court to find that Plaintiffs have “clearly carried” their burden on any of the

     four preliminary-injunction elements. Plaintiffs are thus not entitled to the extraordinary remedy

     of a preliminary injunction.

            A. Likelihood of Success

            Plaintiffs claim that they are likely to succeed on the merits of their trademark

     infringement, trade dress infringement, and trade secret misappropriation claims. While the Court

     agrees that Plaintiffs are likely to show that they own legally protectable trademarks and that

     Buttermilk Trade Dress is protected, Plaintiffs have not presented evidence at this stage showing

     that they are likely to succeed in establishing that Defendants’ conduct has resulted in a likelihood

     of confusion. Nor have Plaintiffs provided evidence showing that they are likely to succeed on

     their trade secret misappropriation claims. Accordingly, Plaintiffs have not shown that this factor

     weighs in favor of preliminary-injunctive relief.


     1
  Plaintiffs ask for the Court to enjoin “Defendants” (Dkt. #4)—yet, Plaintiffs focus their arguments and evidence only
 on Batch Bakery.

                                                           5
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 6 of 20 PageID #: 476



                i. Plaintiffs’ Trademark and Trade Dress Infringement Claims

       Plaintiffs have not shown that they are likely to succeed on the merits of their trademark

and trade dress infringement claims. “The Lanham Act establishes liability against ‘[a]ny person

who . . . uses in commerce any word, term, name, symbol, or device, . . . which . . . is likely to

cause confusion, or to cause mistake . . . as to the origin, sponsorship, or approval of his or her

goods, services, or commercial activities by another person . . . .’” Scrum All., Inc. v. Scrum, Inc.,

No. 4:20-CV-00227, 2020 WL 4016110, at *9 (E.D. Tex. July 16, 2020) (quoting 15 U.S.C. §

1125(a)(1)(A)). Specifically, for trademark and trade dress infringement claims, the Lanham Act

requires a plaintiff to show: (1) that it owns a legally protectable trademark; and (2) that a

defendant’s use of their mark creates a likelihood of confusion as to source, affiliation, or

sponsorship. See Fletcher’s Original State Fair Corny Dogs, LLC v. Fletcher-Warner Holdings

LLC, 434 F. Supp. 3d 473, 483 (E.D. Tex. 2020); Blue Bell Bio-Med. v. Cin-Bad, Inc., 864 F.2d

1253, 1256 (5th Cir. 1989).

       Plaintiffs contend they “will readily satisfy both elements” of their infringement claims

and succeed on the merits. But Plaintiffs did not put evidence before the Court that would allow

the Court to be so convinced. Plaintiffs have provided evidence to establish the first element; but

Plaintiffs fall woefully short in establishing the second.

       As to the first element, Plaintiffs argue that they are the owners of Buttermilk Trademarks

and Buttermilk Trade Dress and that those marks are legally protected. Defendants do not dispute

that. But as to the second element, Plaintiffs failed to carry their burden at this stage, providing

little to no evidence that would allow the Court to conclude that Plaintiffs are likely to succeed in

showing that there is a likelihood of confusion.




                                                   6
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 7 of 20 PageID #: 477



                        1. Plaintiffs Will Likely Succeed in Showing That Buttermilk
                           Trademarks Are Protectable

         “A plaintiff must establish both that the mark is ‘eligible for protection’ and that the

plaintiff is the ‘senior user’ of the mark to have a legally protectable interest in the mark.”

Fletcher’s, 434 F. Supp. 3d at 483. Plaintiffs will likely succeed in making that showing at trial.

         In determining the protectability of a mark, courts must determine whether the mark is

registered—registered marks are afforded the presumption of validity. 15 U.S.C. § 1115 (“Any

registration . . . of a mark . . . shall be prima facie evidence of the of the validity of the registered

mark and of the registration of the mark, of the registrant’s ownership of the mark, and of the

registrant’s exclusive right to use the registered mark . . . .”). Unregistered marks, however, are

not afforded this presumption. Fletcher’s, 434 F. Supp. 3d at 483.

         The key in determining whether an unregistered mark is eligible for protection is “whether

the mark is ‘capable of distinguishing the applicant’s goods from those of others.’” Id. (internal

citations omitted). An unregistered mark can be distinct in one of two ways: (1) it can be inherently

distinctive; or (2) even if not inherently distinctive, it can acquire distinctiveness by developing

secondary meaning. Viacom Int’l v. IJR Capital Investments, L.L.C., 891 F.3d 178, 190 (5th Cir.

2018).

         A mark is considered “inherently distinctive if its intrinsic nature serves to identify a

particular source.” Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 210 (2000). Courts use

a five-category spectrum to assess the distinctiveness of a word mark—a word mark can be: (1)

generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful. Nola Spice Designs, L.L.C.

v. Haydel Enters., Inc., 783 F.3d 527, 537 (5th Cir. 2015). “While suggestive, arbitrary, and

fanciful marks are inherently distinctive, generic marks cannot be distinctive, and descriptive

marks are distinctive only if they have acquired ‘secondary meaning.’” Id.


                                                   7
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 8 of 20 PageID #: 478



           Plaintiffs argue that each of the Buttermilk Trademarks are legally protected. Of the

Buttermilk trademarks, only the BUTTERMILK SKY PIE SHOP EST. 2013 (design)® is

registered—affording the mark the presumption of validity. 15 U.S.C. § 1115(a). 2 Plaintiffs’ other

marks though, are unregistered and must satisfy one of the two categories of distinctiveness.

Plaintiffs contend each of the unregistered marks are inherently distinctive:

           (1) BUTTERMILK SKY™, BUTTERMILK SKY PIE SHOP™ and
           BUTTERMILK SKY PIE SHOP (&design) are arbitrary: “buttermilk sky” is a
           colloquialism that refers to a cloudy sky resembling the mottled or clabbered
           appearance of buttermilk—not something that describes or even suggests pie; (2)
           I-40™ is arbitrary: it refers to an interstate highway, not to a pie; (3) SHARE PIE.
           SHARE LOVE.™ is suggestive: it suggests a connection between love and pie.

(Dkt. #4). The Court finds that Plaintiffs will likely be able to prove that their unregistered marks

are either arbitrary or suggestive and therefore afforded protection as inherently distinctive marks.

           “Arbitrary” word marks are marks that neither describe nor suggest something about the

goods or services they represent. J. THOMAS MCCARTHY, 2 MCCARTHY ON TRADEMARKS AND

UNFAIR COMPETITION § 11:11 (5th ed.). For example, the mark APPLE for computers and other

electronic goods is arbitrary. The word “apple” is commonplace and it neither describes nor

suggests anything about computers or electronic goods. Id. Here, the term “buttermilk sky” is

arbitrary. “Buttermilk sky” is a commonplace description of the sky when it is cloudy. But the

words “buttermilk sky” neither describe nor suggest anything to do with pies. Following the same

logic, “I-40” is also arbitrary. I-40 is the name of a highway but, like buttermilk sky, it neither

describes nor suggests anything to do with pies. For these reasons, the Court agrees with Plaintiffs

that they will likely be able to prove that the “Buttermilk Sky” and “I-40” trademarks are arbitrary.

           A “suggestive” word mark is a mark that is borderline between the arbitrary and descriptive

categories. MCCARTHY § 11:63 (5th ed.). “A suggestive mark ‘suggests, but does not describe,


2
    Defendants do not offer evidence to rebut this presumption.

                                                           8
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 9 of 20 PageID #: 479



an attribute of the good; it requires the consumer to exercise his imagination to apply the trademark

to the good.’” Springboards to Educ., Inc. v. Houston Indep. Sch. Dist., 912 F.3d 805, 814 (5th

Cir. 2019). Here, “SHARE PIE. SHARE LOVE.™” is suggesting that sharing a pie is the same

thing as sharing love with someone. This mark requires a consumer to exercise his imagination to

equate a pie with love. See id. at 815. The Court agrees that Plaintiffs will likely be able to show

that this trademark is suggesting an attribute, rather than describing it.

       As stated above, a registered mark is presumed valid, but an unregistered mark must be

either inherently distinct or have acquired distinctiveness. And any unregistered mark that is

determined to be arbitrary or suggestive is inherently distinctive. Plaintiffs have shown that they

will likely be able to succeed in showing that each of the unregistered Buttermilk Trademarks are

arbitrary or suggestive. Therefore, Plaintiffs have shown that they will likely succeed in showing

that all Buttermilk Trademarks—registered and unregistered—are eligible for protection.

       Having shown that Buttermilk Trademarks are likely eligible for protection, the Court will

now determine if Plaintiffs are likely to succeed in showing that they are the senior user of

Buttermilk Trademarks. “The first one to use a mark is generally held to be the ‘senior’ user.”

Fletcher’s, 434 F. Supp. 3d at 486 (internal citations omitted). Plaintiffs have used the Buttermilk

Trademarks since first creating Buttermilk Sky Pie Shop in 2013. Plaintiffs have established, and

Defendants do not dispute, that Plaintiffs own all rights, title, and interest in and to the Buttermilk

Trademarks. As such, Plaintiffs are likely to succeed in showing that they are the senior user of

the Buttermilk Trademarks.

       Plaintiffs will likely successfully establish that Plaintiffs have an interest in legally

protectable marks and that Plaintiffs are the senior users of those marks. Accordingly, Plaintiffs

are likely to succeed at trial on the first element of their trademark infringement claim.



                                                  9
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 10 of 20 PageID #: 480



                       2. Plaintiffs Will Likely Succeed in Showing That Buttermilk Trade
                          Dress Is Protectable

       As to their trade dress claim, Plaintiffs are likely to succeed in proving that Buttermilk

Trade Dress is protected. Trade dress “refers to the total image and overall appearance of a product

and may include features such as the size, shape, color, color combinations, textures, graphics, and

even sales techniques that characterize a particular product.” Test Masters Educ. Servs., Inc. v.

State Farm Lloyds, 791 F.3d 561 (5th Cir. 2015) (quoting Amazing Spaces, Inc. v. Metro Mini

Storage, 608 F.3d 225, 251 (5th Cir. 2010)). Trade dress has been expanded to also include the

overall “motif” of a restaurant. Sparrow Barns & Events, LLC v. Ruth Farm Inc., No. 4:19-CV-

00067, 2019 WL 1560442, at *4 (E.D. Tex. Apr. 10, 2019). To gain protection, trade dress must

be: (1) distinctive or have acquired a secondary meaning; and (2) be nonfunctional. Id. Plaintiffs

are likely to succeed in showing both elements.

       As with trademarks, trade dress is inherently distinctive if its intrinsic nature serves to

identify its particular source. Id. But “[t]he law relating to whether a trademark is inherently

distinctive is more developed for word marks than for trade dress”—leaving courts without a

settled test for when trade dress achieves inherently distinct status. AMID, Inc. v. Medic Alert

Found. U.S., Inc., 241 F. Supp. 3d 788, 802 (S.D. Tex. 2017) (Rosenthal, C.J.) (citation omitted).

Nonetheless, caselaw is instructive.

       Sparrow Barns and Two Pesos provide guidance on how courts should handle issues of

inherent distinction for trade dress. In Sparrow Barns, this Court followed Two Pesos’s lead and

looked towards the actual description of the parties’ trade dress; Sparrow Barns described its trade

dress for the “White Sparrow” as such:

       The Grand Hall features a large, open floor plan with exposed, decorative, wrapped
       and framed, vaulted wooden beams placed laterally across the wooden cathedral
       ceiling; exposed, decorative, wrapped and framed wooden columns placed
       vertically along the wooden side walls; tiered exposed bulb candelabra chandeliers;
                                                  10
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 11 of 20 PageID #: 481



       rustic whitewashing of the wooden interior features; and a stylistic, stacked window
       display along the back wall.

Sparrow Barns, 2019 WL 1560442, at *4. And in Two Pesos, Taco Cabana described its trade

dress as:

       [A] festive eating atmosphere having interior dining and patio areas decorated with
       artifacts, bright colors, paintings and murals. The patio includes interior and
       exterior areas with the interior patio capable of being sealed off from the outside
       patio by overhead garage doors. The stepped exterior of the building is a festive
       and vivid color scheme using top border paint and neon stripes. Bright awnings
       and umbrellas continue the theme.

Sparrow Barns, 2019 WL 1560442, at *4 (quoting Taco Cabana Intern., Inc. v. Two Pesos, Inc.,

932 F.2d 1113, 1120 (5th Cir. 1991), aff’d sub nom, Two Pesos, Inc. v. Taco Cabana, Inc., 505

U.S. 763, 773 (1992)). This Court in Sparrow Barns found that, like Taco Cabana, Sparrow Barns

could “likely show the trade dress of the Grand Hall [was] inherently distinctive because its

intrinsic nature serves to identify its source as the White Sparrow.” Id.

       Buttermilk Trade Dress is similarly descriptive. Plaintiffs describe the trade dress of

Buttermilk Sky Pie Shops as:

       The BUTTERMILK SKY PIE SHOP™ bakeries employ a distinctive trade dress
       that allows customers to experience the nostalgic taste of pie made fresh in a
       traditional Southern kitchen. Each element invokes the experience of rustic
       Southern charm, including shelving space for a wide variety of gift products and
       signs . . . . The BUTTERMILK SKY PIE SHOP™ bakeries’ distinctive trade dress
       includes the following elements: a. A sliding barn door with a glass panel to
       separate the sales counter from the kitchen; b. A full wall of white subway tile
       behind the sales counter; c. A bleached or whitewashed wood (or wood-look)
       tongue-and-groove ceiling with contrasting darker wood (or wood-look) beams; d.
       Turned wood “supports” under the countertops; e. Distinctive pie stands that have
       turned wood bases and galvanized and/or riveted metal trim around the plate; and
       f. A repeating star motif in exterior signage.




                                                11
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 12 of 20 PageID #: 482



(Dkt. #4).     Like the trade dress descriptions in Sparrow Barns and Two Pesos, Plaintiffs’

description of Buttermilk Trade Dress could show that the trade dress is inherently distinctive

because its intrinsic nature serves to identify its source as a Buttermilk Sky Pie Shop. 3

         Having found Buttermilk Trade Dress to be inherently distinct, the Court now addresses

whether Buttermilk Trade Dress is nonfunctional. The Court finds that Plaintiffs are likely to

succeed in showing that it is nonfunctional.

         Courts use “two tests to determine whether a product feature is functional—the traditional

and competitive necessity tests.” Sparrow Barns, 2019 WL 1560442, at *6. “The traditional test

of functionality is whether the product feature ‘is essential to the use or purpose of the article or if

it affects the cost or quality of an article.’” AMID, 241 F. Supp. 3d at 819. If a feature serves any

significant function other than to distinguish a firm’s goods or identify their source, then it is

considered to be “essential” to the use or purpose of a product. Id. Simply put, if the product

feature “is the reason the device works, then the feature is functional.” Id. (internal citations

omitted).

         “Under the competitive necessity test, a feature is functional ‘if the exclusive use of the

feature would put competitors at a significant non-reputation-related disadvantage.’” Sparrow

Barns, 2019 WL 1560442, at *6 (quoting Eppendorf-Netheler-Hinz GMBH v. Ritter GMBH, 289

F.3d 351, 356 (5th Cir. 2002)). “Even if individual constituent parts of a product’s trade dress are

functional, ‘a particular arbitrary combination of functional features, the combination of which is

not itself functional, properly enjoys protection.’” Id. (quoting Ritter, 289 F.3d at 356). So, the



3
 Plaintiffs have failed to provide evidence that Buttermilk Trade Dress has acquired secondary meaning. But this is
not fatal to their assertion that Buttermilk Trade Dress is protected. See Two Pesos, 505 U.S. at 776 (“[P]roof of
secondary meaning is not required to prevail on a claim . . . where the trade dress at issue is inherently distinctive.”).
Accordingly, Plaintiffs satisfying the requirement that they are likely to show Buttermilk Trade Dress is inherently
distinct is sufficient for this element.


                                                           12
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 13 of 20 PageID #: 483



question is not whether some piece of the trade dress is functional, but whether the trade dress as

a whole is functional. Id. (citing Two Pesos, 92 F.2d at 1119).

       Plaintiffs have shown that they are likely to succeed in establishing Buttermilk Trade Dress

as nonfunctional. Again, Plaintiffs describe the trade dress of Buttermilk Sky Pie Shops as:

       The BUTTERMILK SKY PIE SHOP™ bakeries employ a distinctive trade dress
       that allows customers to experience the nostalgic taste of pie made fresh in a
       traditional Southern kitchen. Each element invokes the experience of rustic
       Southern charm, including shelving space for a wide variety of gift products and
       signs . . . . The BUTTERMILK SKY PIE SHOP™ bakeries’ distinctive trade dress
       includes the following elements: a. A sliding barn door with a glass panel to
       separate the sales counter from the kitchen; b. A full wall of white subway tile
       behind the sales counter; c. A bleached or whitewashed wood (or wood-look)
       tongue-and-groove ceiling with contrasting darker wood (or wood-look) beams; d.
       Turned wood “supports” under the countertops; e. Distinctive pie stands that have
       turned wood bases and galvanized and/or riveted metal trim around the plate; and
       f. A repeating star motif in exterior signage.

(Dkt. #4). A bakery could operate with different tiles on the wall, no barn door, different pie

stands, different colored wood, or no wood at all. Indeed, a bakery could operate without any of

the features denoted by Plaintiffs as part of the Buttermilk Trade Dress. And even if the argument

could be made that certain features of the trade dress are functional, the trade dress as a whole is

not. At its core, Buttermilk Trade Dress is meant to identify a distinct venue—Buttermilk Sky Pie

Shops. Thus, Plaintiffs will likely show Buttermilk Trade Dress is nonfunctional.

       Given that Plaintiffs will likely establish Buttermilk Trade Dress is: (1) inherently distinct;

and (2) nonfunctional as a whole, Plaintiffs can likely establish Buttermilk Trade Dress is

protectable—the first element of their trade dress infringement claim.

                       3. Plaintiffs Have Not Provided Evidence on Likelihood of Confusion

       The second element of Plaintiffs’ trademark and trade dress infringement claims requires

analysis of whether a defendant’s actions have caused a likelihood of confusion about the

plaintiff’s mark. The Fifth Circuit has identified a non-exhaustive “digits of confusion” to guide


                                                 13
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 14 of 20 PageID #: 484



courts in determining whether use of a mark has created a likelihood of confusion. Springboard,

912 F.3d at 812. These digits include:

       (1) strength of the mark; (2) mark similarity; (3) product or service similarity; (4) outlet
       and purchaser identity; (5) advertising media identity; (6) defendant’s intent; (7) actual
       confusion; and (8) care exercised by potential purchasers.

Id. “These digits are flexible,” serving only as guides for how the Court should evaluate whether

there is a likelihood of confusion. Id. Accordingly, courts should “keep in mind two important

principles while applying these digits: (1) ‘[they] must consider the application of each digit in

light of the specific circumstances of the case’; and (2) ‘[they] must consider the marks in the

context that a customer perceives them in the marketplace.’” Id. (internal citations omitted).

       Here, Plaintiffs contend that Defendants are mixing Buttermilk Trademarks with

Defendants’ own products. The combination of these two acts, Plaintiffs continue, is causing

confusion. But the evidence of any confusion is lacking right now. In fact, Plaintiffs’ entire

analysis of confusion is captured in a single paragraph:

       In this case, the BUTTERMILK SKY Marks and BUTTERMILK SKY Trade
       Dress are strong because they are inherently distinctive. Defendants are using
       identical marks and trade dress for identical services offered in identical retail
       outlets to identical consumers and using identical advertising media. There can be
       no reasonable dispute that Defendants’ intent is to imitate and suggest an affiliation
       between themselves and duly licensed users of the BUTTERMILK SKY Marks and
       BUTTERMILK SKY Trade Dress. The degree of care exercised by potential
       purchasers is low because the items sold are relatively inexpensive (less than $30).
       The digits of confusion weigh heavily in favor of a finding of infringement

(Dkt. #4). While the Court believes that Plaintiffs may eventually be able to present evidence to

establish some confusion caused by Defendants’ past use of Buttermilk Trademarks or Buttermilk

Trade Dress, right now, Plaintiffs just make conclusory allegations with no case law or evidence




                                                14
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 15 of 20 PageID #: 485



to substantiate their claims. 4 Nor did Plaintiffs provide evidence of a likelihood of confusion when

given the chance to do so at the July 29 hearing. 5

         Accordingly, Plaintiffs have failed to carry their burden of showing that there is a

likelihood of confusion. Since Plaintiffs have not established any likelihood of confusion—the

second element of their trademark and trade dress infringement claims—Plaintiffs have not shown

a likelihood of success on the merits on either claim at this stage. So, injunctive relief on either

claim is unavailable. 6

         ii. Plaintiffs’ Trade Secret Misappropriation Claims

         Plaintiffs also bring claims for Defendants’ alleged violation of the Defend Trade Secrets

Act (“DTSA”) and the Texas Uniform Trade Secrets Act (“TUTSA”) (Dkt. #1 at pp. 16–17). In

Plaintiffs’ less-than-one-page analysis of both the DTSA and TUTSA, Plaintiffs argue that they

will likely prevail on their trade secret misappropriation claims, warranting injunctive relief



4
  In their reply brief, Plaintiffs purport to provide evidence of confusion. The evidence provided by Plaintiffs’ is: (1) a
sign, which was removed over two months prior to their briefing; and (2) the pie recipes, which are part of the trade
secret misappropriation claim and not the trademark analysis. As such, the Court does not view this as evidence that
there is a likelihood of confusion for the purposes of this injunction. The burden is on Plaintiffs to provide evidence
to the Court that they are likely to succeed in showing there is a likelihood of confusion—Plaintiffs failed to provide
such evidence. “It is not the obligation of the Court to make arguments on [Plaintiffs’] behalf, and find legal precedent
to support those arguments, especially in light of the fact that [Plaintiffs] had ample time to brief the Court.” See
Mendoza v. A&A Landscape & Irrigation, LP, No. 4:12-CV-562, 2013 WL 12403556, at *2 (E.D. Tex. Nov. 26,
2013).
5
  As an exemplar, Plaintiffs attempted to provide testimony at the hearing from Mr. Layton to show that potential
customers expressed actual confusion via email. Defendant objected to hearsay, and the Court sustained the
objection—Plaintiffs did not try to admit the emails, and so no evidence of actual confusion was ever admitted.

6
  Defendants also argue that Defendants have a license to use Buttermilk Trademarks in perpetuity. Whether there
was a license is not disputed; rather, the parties disagree as to what type of license was granted. Plaintiffs argue they
had the right to terminate the license at any time. Defendants counter the license granted to them could not be
terminated at will. The Court need not address these arguments, however.

If Defendants are correct, and their license could not be terminated by Plaintiffs, then Plaintiffs could not show a
likelihood of success on the merits. And if Plaintiffs are correct, and Plaintiffs had the right to terminate the license
at any time, then Plaintiffs are exactly where they are now—unable to show a likelihood of success on the merits, i.e.,
that Defendants’ infringement of Plaintiffs’ trademarks and trade dress is causing a likelihood of confusion. Not to
mention, Plaintiffs’ correctness on this point would not affect the Court’s analysis with regard to the other three
preliminary-injunction factors—all which counsel against issuing an injunction. See supra Sections I.B–I.D.

                                                           15
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 16 of 20 PageID #: 486



(Dkt. #4). Unfortunately, Plaintiffs have not presented evidence that would allow the Court to

come to that conclusion.

          Plaintiffs assert that the recipes used in making the Buttermilk Sky pies were trade secrets

under both the DTSA and the TUTSA, that Defendants obtained those recipes while licensed to

use them, and that Defendants continue to use those recipes despite losing their license (Dkt. #4).

But even assuming Plaintiffs correctly identify their recipes as trade secrets, Plaintiffs have failed

to provide any evidence of trade secret misappropriation—all Plaintiffs’ evidence shows is that

Defendants’ pies look similar to Plaintiffs’ pies.

          Plaintiffs established that the pies at Batch Bakery are decorated in a similar manner to the

pies at Buttermilk Sky Pie Shop—but Plaintiffs do not argue that their pie design is a trade secret.

The only other evidence Plaintiffs presented is that Batch Bakery’s pies contain some of the same

ingredients as the Buttermilk Sky pies. 7 Plaintiffs failed to establish that the Batch Bakery Pies

used—or even had in their possession—the same recipes as Buttermilk Sky Pie Shop. In fact,

Plaintiffs’ cross-examination of Rachel Dymond—the new owner of Batch Bakery, which was

formerly the Allen location of Buttermilk Sky Pie Shop—proved the opposite. Dymond testified

that Batch Bakery’s apple pie uses a different brand of pre-cooked apples, a technique absent from

Buttermilk Sky’s recipes. Dymond also testified that Batch Bakery uses a different type of flour

in its pie crust than Buttermilk Sky did. Dymond further said that Batch Bakery shredded

Buttermilk Sky’s recipes and created their own from scratch. Plaintiffs provide no explanation as

to how they are likely to succeed on their trade secret misappropriation claims with this evidentiary

record.


7
  This alone is unremarkable. Indeed, an apple pie contains Granny Smith apples; most pies use flour in their crust;
many pies (and baked goods in general) use Mexican vanilla extract. Yet Defendants’ continued use of these
ingredients was Plaintiffs’ only evidence of trade secret misappropriation.


                                                        16
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 17 of 20 PageID #: 487



         Accordingly, the Court finds that Plaintiffs have not shown there is a likelihood Plaintiffs

will succeed on their trade secret misappropriation claim. 8

         B. Plaintiffs Have Not Shown They Will Suffer Irreparable Harm

         Next, Plaintiffs have not shown that they will suffer irreparable harm if the preliminary

injunction were denied. A harm is irreparable where there is no adequate remedy at law. Paulsson

Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303 (5th Cir. 2008). Generally, this occurs when the

harm cannot be undone through monetary damages. Id. “Grounds for irreparable injury include

loss of control of reputation, loss of trade, and loss of goodwill.” Fletcher’s, 434 F. Supp. 3d at

496 (internal citations removed).

         Plaintiffs argue that they are currently suffering irreparable harm because Defendants are

actively: (1) infringing on their trademarks and trade dress; and (2) misappropriating their trade

secrets. The Court is not so convinced. At best, Plaintiffs’ evidence establishes that any infringing

activity stopped around the Spring of 2020. Indeed, Defendants’ evidence establishes that any

infringement likely ceased around the middle of May. And as the Court discussed above, see supra

I.A.ii, any evidence of ongoing trade secret misappropriation was completely absent.

         Plaintiffs have not presented evidence showing that they have experienced a loss of control

of reputation, a loss of goodwill, or a loss of trade. And Plaintiffs have pointed to nothing that

would indicate they currently are suffering an irreparable injury or would continue to suffer from

irreparable harm without injunctive relief. The Court will not issue a preliminary injunction when

the only evidence presented shows that any harm done to Plaintiffs has likely ended—past injury


8
  The Court need not decide today whether “use” is a required element of a trade secret misappropriation claim
brought—not under the common law—but under the DTSA or the TUTSA. See StoneCoat of Tex., LLC v. ProCal
Stone Design, LLC, 426 F. Supp. 3d 311, 339–45 (E.D. Tex. 2019) (examining the competing approaches and
assuming without deciding that “use” was an essential element of the plaintiffs’ trade secret misappropriation claims).
Not only do Plaintiffs actually argue use (“[Defendants] are now using the BUTTERMILK SKY System without
authorization”), but Plaintiffs did not advance the argument that “use” is not a required element under the DTSA or
the TUTSA (Dkt. #4). The Court will not make Plaintiffs’ argument for them.

                                                         17
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 18 of 20 PageID #: 488



is usually compensable through monetary damages. C.f. Miller v. Harrison County, 1:07CV541-

LG-JMR, 2008 WL 11435639, at *8 (S.D. Miss. Nov. 20, 2008) (citing Dresser-Rand Co. v.

Virtual Automation Inc., 361 F.3d 831, 847–48 (5th Cir. 2004)) (“The Court finds that his past

injuries and loss, if proven, are capable of being remedied by damages.”). Thus, the Court finds

that Plaintiffs have not shown a threat of continuing irreparable harm if Defendants are not

enjoined.

       Indeed, the Court finds that Defendants presented evidence that their rebranding processes

likely remedied any harm. Defendants presented photos of the shops before and after the

rebranding:

       Buttermilk Sky                                       Batch Bakery




                                               18
Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 19 of 20 PageID #: 489




(Defense Exhibits 1, 2, 9). The Court agrees that these photos indicate Defendants are no longer

using Buttermilk Trademarks or Buttermilk Trade Dress, dooming Plaintiffs’ claim that they will

suffer irreparable harm without an injunction.

       C. Balance of Hardships

       The Court finds that the balance of equities is neutral. The Court already found that

Plaintiffs are not currently suffering irreparable harm. See supra Section I.B. As for the hardship

on Defendants were the Court inclined to issue an injunction, the evidence shows that Defendants

already rebranded their stores; so, Defendants already incurred the cost of compliance. As such,

there is little to no harm that would be felt by either party here. Thus, this factor is neutral, and

Plaintiffs have not carried their burden on this element.

                                                 19
    Case 4:20-cv-00327-ALM Document 62 Filed 08/12/20 Page 20 of 20 PageID #: 490



            D. An Injunction Will Not Serve the Public Interest

            Finally, Plaintiffs must show that granting this injunction would not disserve the public

    interest. While “[t]he public interest is always served by requiring compliance with Congressional

    statutes such as the Lanham Act and by enjoining the use of infringing marks,” 9 Plaintiffs have

    not shown that any ongoing infringement or misappropriation is likely. So at best, this factor is

    neutral, meaning that Plaintiffs have not carried their burden on this element.

                                                CONCLUSION
.
            Plaintiffs have not shown that any of the four preliminary-injunction factors weigh in favor

    of injunctive relief. It is therefore ORDERED that Plaintiffs’ Motion for Preliminary Injunction

    (Dkt. #4) is hereby DENIED.

         SIGNED this 12th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




    9
     Scrum, 2020 WL 4016110 at *17 (quoting T-Mobile US, Inc. v. AIO Witeless LLC, 991 F. Supp. 2d 88, 928 (S.D.
    Tex. 2014) (Rosenthal, J.) (internal citations removed)).

                                                        20
